Exhibit 24(b)(4.7): Flexible Premium Individual Deferred Annuity Contract Form 13076(LA) (TSA Variable Annuity Contract) RELIASTAR LIFE INSURANCE COMPANY A Stock Company Home Office: [20 Washington Avenue South Minneapolis, Minnesota 55401] Service Center: [P.O. Box 5050 Minot, North Dakota 58702-5050] RIGHT TO EXAMINE AND CANCEL CONTRACT You may cancel this contract by giving written notice of cancellation to ReliaStar Life Insurance Company, [P.O. Box 5050, Minot, ND 58702-5050]. You may also give notice to the agent from whom you bought the contract. You must also return the contract before midnight of the tenth day after the date you receive the contract. As soon as you return it, we will consider it void from the start. When these conditions are met, we will refund the Contract Value as of the next Valuation Date after receiving your request.
